Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. The finality of the Office Action issued 8/11/2021 is withdrawn.
2. Claims 23-25 were amended via AFCP 2.0 submission submitted 8/17/2021, which is herein indicated to be entered. Claims 26, 27 are canceled. New claim 28 is added.
Claims 1-25, 28 are under consideration.

Drawings
3. (previous objection, withdrawn) The drawings were objected to because:
A. Figures such as 43A-B refer to colors.
Applicant contends: a renewed petition was filed on 6/11/2021 and granted on 8/16/2021.
In view of the granted petition of 8/16/2021, the objection is withdrawn.

Claim Rejections - 35 USC § 112 
4. (previous rejection, withdrawn) Claim 27 was rejected under 35 U.S.C. 112(b) or35 U.S.C. 112 (pre-AIA ),  second paragraph, as being indefinite for failing to particularly pointout and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant contends: claim 27 has been canceled.
In view of the cancelation of claim 27, the rejection is moot.
Reasons for Allowance
5. The following is an examiner’s statement of reasons for allowance: the composition as recited in claim 1 is free of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	6. Claims 1-25, 28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648